DETAILED ACTION
This action is responsive to communications filed 28 September 2022.
Claims 13-14 have been canceled.
Claims 21-22 have been added.
Claims 1-12 and 15-22 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The double patenting rejections have been withdrawn in view of an approved terminal disclaimer.
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
The cited references fail to disclose or suggest to “obtain, from an orchestration layer, metadata associated with a requested network slice, the network slice implemented by the first virtualized services, wherein the metadata specifies a unique name for the first virtualized service within a namespace of a cluster managed by the orchestration layer. See Remarks pages 13-14.
In response to Applicant’s argument (b), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, denote obtaining metadata associated with a network slice that is implemented by virtualized services specifying a unique name of the service in a namespace of a cluster, therefore, Varma at least discloses and/or teaches:
[0381] In some embodiments, the systems and methods described herein include or implement one or more of the following decision processes, routines, functions, operations, or data processing workflows for the indicative platform function or feature: [0382] 1. An adaptive input criterion for each application provided for testing and evaluation: [0383] a. The adaptive aspect is based on the inputs provided. Based on the initial input, a set of questions are asked. For example, selecting application type as consumer, will set the next question to be on the specific consumer type hardware. Based on the selected hardware type, the specific Operating System types will be displayed by the platform as Operating Systems available on that commercially available consumer hardware etc.; [0384] 2. Input data is gathered or accessed that characterizes the application and generates an Application Profile. In some embodiments, the data used to build the Application Profile includes: [0385] a. Application Type—Consumer Application on Consumer Device, Network Application on Network Device, Network Application on COTS Hardware, Specialized Application on Specialized Hardware, Edge Cloud Application, or Distributed Application; [0386] b. Hardware Type—Smart phone, General Purpose CPU, GPU, Specialized CPU, SoC, Controller, Cloud Provider VM, Server, Raspberry Pi, Arduino etc.; [0387] c. Service Slice Type—Enhanced Mobile Broadband, Ultra low Latency, Massive Machine to machine communication or a combination of these; and [0388] d. Content Streaming and Type—4k, 8K, VR, AR etc.; [0389] 3. The Application Profile is passed through an un-supervised learning algorithm trained with data from previous applications under test (AUT) to (in some cases) generate a more accurate model for the Application Profile; [0390] a. Initial training data is constructed from sample application profiles and overlaid with network configuration and performance analysis gathered from sample test runs. Once a customer provides a profile for an application uploaded, the training data is used to extract more precise specs for the application, such as application data rates, round trip times, number of connections etc. The training data becomes more robust as it learns from applications that have been tested; [0391] b. The application profile asks developers to provide application service class parameter values. Sometimes, application developers do not know these values and provide default values (already provided) in the profile or the values provided may be a guestimate. In some embodiments, the platform may use historical data to replace these values and provide more precise thresholds for measurement analysis in the network; [0392] 4. Platform uses the optimized Application Profile model to auto-generate a Testcase Profile using a supervised learning algorithm; [0393] a. In some embodiments, the learning algorithm is a decision tree algorithm. It follows the application model settings to arrive at a testcase model. The decision tree has value nodes for each parameter that comprises an application model. Based on the values for each application model parameter, a testcase profile is reached at the end of a branch. [0394] 5. The auto-generated Testcase Profile is encoded and passed to a testcase generator: [0395] a. The testcase profile is encoded to minimize the amount of information that to be passed to the next layer. The next layer can be a Virtual machine in the cloud or a Server on premises. The encoding will typically contain information about the testcase model—initial network configuration and specifications, test categories, and specific testing needs for an application; [0396] 6. Testcases are auto-generated by the platform based on the encoded testcase profile: [0397] a. To make a testcase, various components are gathered. In some embodiments, there are pre-made components available in a component library separated into categories. An RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed; [0398] 7. A test lab orchestrator finds a match for an optimized network test bed based on the initial starting point of the system: [0399] a. In some embodiments, the first parameter that is considered is Network Type, whether it is 4G or 5G Network. The next parameter is the Network Slice Type. The platform virtualizes the Network and the Network slices. Based on the Network Slice Type chosen for the application, a physical network offering the specific Network Service and specific to the Network Slice Type is chosen. In some embodiments, the physical test beds may be optimized for specialized use cases, such as autonomous driving with an autonomous vehicle and driving track, tele-health with hospital grade equipment connected to the network, sports equipment including myriad video cameras to emulate a sports arena, precision agriculture, etc. These are specialized networks offering not only these use cases as network slices but providing the end user equipment that can test stand-alone or distributed applications requiring UE-Edge Cloud interaction. The Application Service Slice Type from the Application Profile and Network Type encoded in the Test case Profile is used to determine the match with a physical network test bed; [0400] 8. Testcase orchestrator organizes the testcases for the lab end point and enables Robotic Process Automation (RPA) to execute the testcases: [0401] a. As described, the platform operates to build testcases using components that together can be used to generate a desired test case. The testcase build is automated, as is the testcase execution; [0402] 9. Test logs are collected during the test case execution; [0403] 10. The test logs are parsed to extract the testcase results. The testcase results are returned to the platform as a Result Profile; [0404] a. The testcase results auto-generate a Performance profile for the AUT. The data is visualized as a radar graph (spider graph) comparing 4G or 5G network capabilities, to the application requirements. [0405] The measured results are Application Service Class Parameters which quantify application performance. The results help the application developer to better understand: [0406] i. If the application is truly utilizing the network's capability; [0407] ii. Whether the application can be run on other networks or different slices with lower capabilities; and [0408] iii. The right (most optimal) network slice type that the application should subscribe to; [0409] 11. The platform maps the testcase results to the Performance Profile; [0410] 12. Both Testcase Results Profile and the Performance Profile are published back to the entity performing the AUT; [0411] 13. Testcase execution is updated periodically to provide testcase velocity and testcase execution progress; [0412] a. Testcases are run when the network resources can be reserved end-to-end. For example, all testcases on a 5G network may be executed because the network is available and reservable. However, if a comparison test is to be run on a 4G network, it is possible that the 4G network is not available at the same time. In this event, the testing may return the 5G status but may still be waiting on 4G network reservation. Providing periodic updates, informs the user which testcases are completed and which are outstanding pending resource reservation in the network; [0413] 14. The Performance Profile is converted to a Performance Visualizer for the application developer to enable them to better understand the results of the application test: [0414] a. in relation to the network capabilities, both 4G & 5G; and [0415] b. In relation to the anonymized performance of similar applications.

	As such, Varma denotes multiple descriptors and parameters, such as a network slice type, e.g. metadata describing a network slice via virtualized services. Varma does not explicitly disclose that the metadata specifies a unique name for the first virtualized service within a namespace of a cluster managed by the orchestration layer, however, Dhamdhere was brought in to at least disclose and/or teach at least: [col. 5, ls. 21-59] “… to test a new application feature with production data, a snapshot may be taken of a stateful application running in production and the snapshot object used to deploy a new application instance … run reporting workloads on a remote or different cluster [col. 8, ls. 23-col. 9, ls. 37] “… creating an application instance object for an application that is running … container cluster service 120 may continuously listen for object addition, modification, and deletion operation requests in particular namespaces …” [TABLE 1] e.g. metadata: name: app-1, spec: specify the location of the cluster is running or to be deployed; cluster: name/namespace, etc. As such, Dhamdhere denotes testing a cluster by deploying a new application instance, wherein in creating an application instance, e.g. of app-1 (unique name) comprises a metadata of the unique name, a cluster, name of cluster, namespace, etc. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Dhamdhere to have incorporated specifying a name for the service within a namespace of a cluster managed by the orchestration layer in the metadata. One of ordinary skill in the art would have been motivated to do so to take a snapshot of a stateful application running in production used to deploy a new application instance, such as to run reporting or analytics workloads (Dhamdhere, [col. 5, ls. 21-59]). Dhamdhere’s substitution of elements into Varma’s automated testing system would have enabled testing the application instance in various clusters where deploying the application requires data, such as a unique name of an application, to be deployed to a named cluster within a namespace for testing a new application feature, such as via running reporting workloads.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As such, the limitations incorporating “simulated network traffic and active test packets”, under broadest reasonable interpretation, is to be interpreted as not being two distinct, separate elements. In example, the specification denotes active testing as sending test packets instead of solely monitoring the network traffic itself and sending synthetic traffic via test agents such as in:
[0011] “… active monitoring/testing refers to active network probing techniques (e.g., sending test packets) …”
[0050] “… test agents can produce traffic to validate and monitor the network functions …”
[0113] “… test agents 40 may send and/or receive test packets …”[0117] “… test agents that send active, synthetic traffic to automatically verify application and service performance …”
Therefore, the simulated network traffic is the active test packets.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma et al. (US-20220138081-A1) hereinafter Varma in view of Park et al. (US-20200221346-A1) hereinafter Park.
Regarding claim 18, Varma discloses: 
A method ([0076] method) comprising: 
receiving, by a computing system ([0076] form of computing or data processing system, device, or platform), a declarative testing descriptor for active testing of a network slice implemented by first virtualized services in a network ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.); 
receiving, by the computing system and from an orchestration layer ([0398] orchestrator), metadata associated with the network slice ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter); 
Varma does not explicitly disclose:
determining, by the computing system and based on the declarative testing description and the metadata, an active testing configuration for testing the network slice including placement of a test agent that will send simulated network traffic and active test packets; and 
starting an active test by sending the simulated network traffic and active test packets with the test agent according to the active testing configuration and determining service level violations based on a result of the active test.
However, Park discloses:
determining, by the computing system ([0015] management device for controlling an end-to-end network in a wireless communication system) and based on the declarative testing description ([0176] test protocol) and the metadata ([0177] a flow rule), an active testing configuration for testing the network slice including placement of a test agent that will send simulated network traffic and active test packets ([0173] active monitoring … measurement device produces a specific packet called a “test packet” [0177] triggered by an operator … selects a virtualized service assurance (vSA) provided for each network slice (e.g. virtual machine including a test protocol and the like for performing the active monitoring scheme; i.e. placed upon slice for testing)); and 
starting an active test by sending the simulated network traffic and active test packets with the test agent according to the active testing configuration and determining service level violations based on a result of the active test ([0177] initiates measurement (i.e. active monitoring, e.g. via test protocol with a test packet such that a flow rule is to be applied to a path through which a test packet for measurement is transmitted) [0179] measurement result may be obtained by a network slice manager and may be visualized in any various forms, e.g. statistics view-2D, 3D, QoE diagnosis test condition view, QoE diagnosis result view [0180] e.g. whether or not the SLA policy is guaranteed (i.e. service level violations or non-violations)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Park to have deployed a test agent so as to send simulated traffic and active test packets. One of ordinary skill in the art would have been motivated to do so to select an included virtualized service assurance (vSA) for performing the active monitoring scheme to determine whether or not the SLA policy is guaranteed (Park, [0177-0180]).
Regarding claim 19, Varma-Park disclose: 
The method of claim 18, set forth above, further comprising: 
Varma discloses:
creating second virtualized services for allowing active testing between nodes ([0304] “probe” inserted into the network environment simulator/emulator (i.e. second virtualized services) [0330] round trip times for latency, measure of overall end-to-end quality of a user’s experience with the application (i.e. round trip requires two endpoints, e.g. nodes) [0354] software implemented network functions for simulation/emulation [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.).  
Regarding claim 20, Varma-Park disclose: 
The method of claim 18, set forth above, 
Varma discloses:
wherein the first virtualized services in the network comprise at least one service selected from a group consisting of an Access and Mobility Management Function (AMF) and a user plane function (UPF) to implement the network slice for a mobile network ([0112] 5G UPF).
Claim(s) 1-5, 8-10, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma in view of Dhamdhere et al. (US-10963349-B2) hereinafter Dhamdhere further in view of Park.
Regarding claim 1, Varma discloses:
A computing system ([0076] form of computing or data processing system, device, or platform) comprising: 
processing circuitry coupled to a memory device ([0076-0077] processing elements programmed with a set of executable instructions stored on one or more suitable non-transitory data storage elements), the processing circuitry configured to: 
receive a declarative testing descriptor for active testing of a first virtualized service ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.); 
obtain, from an orchestration layer ([0398] orchestrator), metadata associated with a requested network slice ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter), the network slice implemented by the first virtualized services ([0399] platform virtualizes the Network and the Network slices [0297-0298] network slicing is a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical network infrastructure, SDN, NFV, each network slice is administrated by a mobile virtual network operator (MVNO)), 
output an indication of whether a result of the active test indicates the network slice meets service level requirements ([0405] results are Application Service Class Parameters which quantify application performance [0426] testcases updated with an overall status of PASS and FAIL [0399] for a network slice type [FIG. 2] return results to dashboard and generate dashboard).  
	Varma does not explicitly disclose:
wherein the metadata specifies a unique name for the first virtualized service within a namespace of a cluster managed by the orchestration layer;
 determine, based on the declarative testing descriptor and the metadata, an active testing configuration for validating the requested network slice, the active testing configuration including test configuration parameters, placement of a test agent that will send simulated network traffic and active test packets, and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services; 
start an active test on the network slice using the simulation elements and by sending the simulated network traffic and active test packets with the test agent according to the active testing configuration;
However, Dhamdhere discloses:
wherein the metadata specifies a unique name for the first virtualized service within a namespace of a cluster managed by the orchestration layer ([col. 5, ls. 21-59] to test a new application feature with production data, a snapshot may be taken of a stateful application running in production and the snapshot object used to deploy a new application instance [col. 8-10 and TABLEs 1-2] specify the location of the cluster where the application is running or to be deployed cluster: … name: … namespace: …);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Dhamdhere to have incorporated specifying a name for the service within a namespace of a cluster managed by the orchestration layer in the metadata. One of ordinary skill in the art would have been motivated to do so to take a snapshot of a stateful application running in production used to deploy a new application instance, such as to run reporting or analytics workloads (Dhamdhere, [col. 5, ls. 21-59]).
Varma-Dhamdhere do not explicitly disclose:
 determine, based on the declarative testing descriptor and the metadata, an active testing configuration for validating the requested network slice, the active testing configuration including test configuration parameters, placement of a test agent that will send simulated network traffic and active test packets, and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services; 
start an active test on the network slice using the simulation elements and by sending the simulated network traffic and active test packets with the test agent according to the active testing configuration;
However, Park discloses:
 determine, based on the declarative testing descriptor ([0176] test protocol) and the metadata ([0177] a flow rule), an active testing configuration for validating the requested network slice ([0173] active monitoring … measurement device produces a specific packet called a “test packet”), the active testing configuration including test configuration parameters ([0128-0135] SLA policies, e.g. bandwidth, latency, etc. [0180] e.g. to determine whether or not the SLA policy is guaranteed), placement of a test agent that will send simulated network traffic and active test packets ([0173] active monitoring … measurement device produces a specific packet called a “test packet” [0177] triggered by an operator … selects a virtualized service assurance (vSA) provided for each network slice (e.g. virtual machine including a test protocol and the like for performing the active monitoring scheme; i.e. placed upon slice for testing)), and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services ([0196] service assurance VM that performs a function of a test manager for producing and managing a test packet for an active monitoring operation); 
start an active test on the network slice using the simulation elements and by sending the simulated network traffic and active test packets with the test agent according to the active testing configuration ([0177] initiates measurement (i.e. active monitoring, e.g. via test protocol with a test packet such that a flow rule is to be applied to a path through which a test packet for measurement is transmitted) [0179] measurement result may be obtained by a network slice manager and may be visualized in any various forms, e.g. statistics view-2D, 3D, QoE diagnosis test condition view, QoE diagnosis result view [0180] e.g. whether or not the SLA policy is guaranteed (i.e. service level violations or non-violations));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere in view of Park to have deployed a test agent so as to send simulated traffic and active test packets. One of ordinary skill in the art would have been motivated to do so to select an included virtualized service assurance (vSA) for performing the active monitoring scheme to determine whether or not the SLA policy is guaranteed (Park, [0177-0180]).
Regarding claim 2, Varma-Dhamdhere-Park disclose: 
The computing system of claim 1, set forth above,  
Varma discloses:
wherein the processing circuitry being configured to receive the declarative testing descriptor ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.) comprises the processing circuitry being configured to receive, for each of a plurality of service types ([0382-0391] service slice type), a service type and a corresponding active testing configuration for the service type ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc. [0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model).  
Regarding claim 3, Varma-Dhamdhere-Park disclose: 
The computing system of claim 1, set forth above, wherein the processing circuitry is further configured to: 
Varma discloses:
responsive to determining that the result of the active test indicates the network slice meets required service level requirements ([0426] testcases updated with an overall status of PASS and FAIL) [0405] results are Application Service Class Parameters which quantify application performance [0399] for a network slice type), discontinue using the simulation elements for the network slice ([FIG. 2] after obtaining results (step 218) results returned to dashboard (step 207) and dashboard is generated (step 205) wherein no further steps are taken after step 205 (i.e. discontinuing simulation elements for the network slice as a result is already observed, wherein no further simulation for the configuration would be need to be ran as a result is already obtained)).  
Regarding claim 4, Varma-Dhamdhere-Park disclose: 
The computing system of claim 1, set forth above, wherein the processing circuitry is further configured to: 
Varma discloses:
responsive to determining that the result of the active test indicates the network slice does not meet required service level requirements ([0426] testcases updated with an overall status of PASS and FAIL) [0405] results are Application Service Class Parameters which quantify application performance [0399] for a network slice type), perform an action ([0427] in the case of FAIL testcases, application developers can utilize the logs and metrics to troubleshoot further (i.e. performing an action, e.g. troubleshooting)).  
Regarding claim 5, Varma-Dhamdhere-Park disclose: 
The computing system of claim 1, set forth above, 
Varma discloses:
wherein the active test comprises a first active test ([0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model (i.e. a first testcase out of multiple testcases)), and wherein the processing circuitry is further configured to: 
subsequent to discontinuing using the simulation elements for the network slice and using the network slice in a network for live network traffic ([0191] actual testcase execution over a live network (i.e. live network, not simulated network, e.g. no simulation elements) [0220] test or evaluate the performance of an application in a realistic network configuration prior to launch and deployment of the application): 
start a second active test according to the active testing configuration, wherein the second active test does not use the simulation elements ([0191] actual testcase execution over a live network (i.e. live network, not simulated network, e.g. no simulation elements, a second test case instead of a first test case, wherein the first test case is simulated network and not a live network) [0220] test or evaluate the performance of an application in a realistic network configuration prior to launch and deployment of the application [0392-401] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed, where Robotic Process Automation execute the testcases, e.g. testcases are auto-generated (i.e. multiple, e.g. a first, and at least a second, test case, and/or more, such as simulated network testcase, e.g. a first, and live network testcase, e.g. a second) [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc. (i.e. a test case generated in view of execution over a live network is a second test case, wherein a test case generated in view of execution over a simulated network is a first test case)); and 
determine service level violations occurring in the network based on a result of the second active test ([0426] testcases (i.e. second test case of multiple, such as live network, see also [0191]) updated with an overall status of PASS and FAIL) [0405] results are Application Service Class Parameters which quantify application performance [0399] for a network slice type). 
Varma does not explicitly disclose:
start a second active test using the test agent according to the active testing configuration, 
However, Park discloses:
start a second active test using the test agent according to the active testing configuration ([0173] active monitoring is a method in which a measurement device produces a specific packet called a “test packet” and transmits the same to a measurement target [0176] e.g. vSA 144, as a virtual machine (VM), for producing a test packet for each network slice, e.g. using a test protocol (i.e. ping, TWAMP, etc., a first and second or multiple protocols, e.g. first/second or multiple active tests) [0177] operator selects a vSA for performing the active monitoring scheme [0188] a vSA included in each network slice may produce a test packet (i.e. vSA placed upon each network slice so as to perform active monitoring)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Park to have deployed a test agent so as to send simulated traffic and active test packets. One of ordinary skill in the art would have been motivated to do so to select an included virtualized service assurance (vSA) for performing the active monitoring scheme (Park, [0177]).
Regarding claim 8, Varma-Dhamdhere-Park disclose: 
The computing system of claim 1, set forth above, 
Varma discloses: 
wherein the second virtualized services comprises at least one service selected from a group consisting of a Radio Unit (RU) ([0424] 5G slice selection of suitable SW and HW components in the Core, Transport, and Radio network per vertical industry), a Distributed Unit (DU), and a Centralized Unit (CU).  
Varma does not explicitly disclose:
wherein a location for the placement of the test agent is determined based on a location of the at least one service.
However, Park discloses:
wherein a location for the placement of the test agent is determined based on a location of the at least one service ([0173] active monitoring is a method in which a measurement device produces a specific packet called a “test packet” and transmits the same to a measurement target [0176] e.g. vSA 144, as a virtual machine (VM), for producing a test packet for each network slice [0177] operator selects a vSA (i.e. virtualized service assurance, e.g. location of the vSA service) for performing the active monitoring scheme [0188] a vSA included in each network slice may produce a test packet (i.e. vSA placed upon each network slice so as to perform active monitoring)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Park to have deployed a test agent so as to send simulated traffic and active test packets. One of ordinary skill in the art would have been motivated to do so to select an included virtualized service assurance (vSA) for performing the active monitoring scheme (Park, [0177]).
Regarding claim 9, Varma-Dhamdhere-Park disclose: 
The computing system of claim 1, set forth above, 
Varma discloses:
wherein the first virtualized service comprises at least one service selected from a group consisting of an Access and Mobility Management Function (AMF) and a user plane function (UPF) to implement the network slice for a mobile network ([0112] 5G UPF). 
Regarding claim 10, Varma discloses:
A method ([0076] method) comprising: 
receiving, by a computing system ([0076] form of computing or data processing system, device, or platform), a declarative testing descriptor for active testing of virtualized services ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.); 
obtaining, from an orchestration layer ([0398] orchestrator), metadata associated with a requested network slice ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter), the network slice implemented by first virtualized services ([0399] platform virtualizes the Network and the Network slices [0297-0298] network slicing is a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical network infrastructure, SDN, NFV, each network slice is administrated by a mobile virtual network operator (MVNO)); 
determining, by the computing system, whether a result of the active test indicates the network slice meets required service level requirements ([0426] testcases updated with an overall status of PASS and FAIL [0405] results are Application Service Class Parameters which quantify application performance); and 
outputting an indication of whether the result of the active test indicates the network slice meets required service level requirements ([0405] results are Application Service Class Parameters which quantify application performance [0426] testcases updated with an overall status of PASS and FAIL [FIG. 2] return results to dashboard and generate dashboard).
Varma does not explicitly disclose:
wherein the metadata specifies unique names for the first virtualized services within a namespace of a cluster managed by the orchestration layer
determining, by the computing system and based on the declarative testing description and the metadata, active testing configuration for validating the requested network slice, the active testing configuration including test configuration parameters, placement of a test agent that will send simulated network traffic and active test packets, and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services; 
starting an active test on the network slice using the simulation elements and by sending the simulated network traffic and active test packets with the test agent according to the active testing configuration;
However, Dhamdhere discloses:
wherein the metadata specifies unique names for the first virtualized services within a namespace of a cluster managed by the orchestration layer ([col. 5, ls. 21-59] to test a new application feature with production data, a snapshot may be taken of a stateful application running in production and the snapshot object used to deploy a new application instance [col. 8-10 and TABLEs 1-2] specify the location of the cluster where the application is running or to be deployed cluster: … name: … namespace: …);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Dhamdhere to have incorporated specifying a name for the service within a namespace of a cluster managed by the orchestration layer in the metadata. One of ordinary skill in the art would have been motivated to do so to take a snapshot of a stateful application running in production used to deploy a new application instance, such as to run reporting or analytics workloads (Dhamdhere, [col. 5, ls. 21-59]).
Varma-Dhamdhere do not explicitly disclose:
determining, by the computing system and based on the declarative testing description and the metadata, active testing configuration for validating the requested network slice, the active testing configuration including test configuration parameters, placement of a test agent that will send simulated network traffic and active test packets, and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services; 
starting an active test on the network slice using the simulation elements and by sending the simulated network traffic and active test packets with the test agent according to the active testing configuration;
However, Park discloses:
determining, by the computing system ([0015] management device for controlling an end-to-end network in a wireless communication system) and based on the declarative testing description  ([0176] test protocol) and the metadata ([0177] a flow rule), active testing configuration for validating the requested network slice ([0173] active monitoring … measurement device produces a specific packet called a “test packet”), the active testing configuration including test configuration parameters ([0128-0135] SLA policies, e.g. bandwidth, latency, etc. [0180] e.g. to determine whether or not the SLA policy is guaranteed), placement of a test agent that will send simulated network traffic and active test packets ([0173] active monitoring … measurement device produces a specific packet called a “test packet” [0177] triggered by an operator … selects a virtualized service assurance (vSA) provided for each network slice (e.g. virtual machine including a test protocol and the like for performing the active monitoring scheme; i.e. placed upon slice for testing)), and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services ([0196] service assurance VM that performs a function of a test manager for producing and managing a test packet for an active monitoring operation); 
starting an active test on the network slice using the simulation elements and by sending the simulated network traffic and active test packets with the test agent according to the active testing configuration ([0177] initiates measurement (i.e. active monitoring, e.g. via test protocol with a test packet such that a flow rule is to be applied to a path through which a test packet for measurement is transmitted) [0179] measurement result may be obtained by a network slice manager and may be visualized in any various forms, e.g. statistics view-2D, 3D, QoE diagnosis test condition view, QoE diagnosis result view [0180] e.g. whether or not the SLA policy is guaranteed (i.e. service level violations or non-violations));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere in view of Park to have deployed a test agent so as to send simulated traffic and active test packets. One of ordinary skill in the art would have been motivated to do so to select an included virtualized service assurance (vSA) for performing the active monitoring scheme to determine whether or not the SLA policy is guaranteed (Park, [0177-0180]).
Regarding claim 17, Varma-Dhamdhere-Park disclose: 
The method of claim 10, set forth above, wherein 
Varma discloses:
the computing system is part of an edge cloud system ([0323] edge/fog computing).
Regarding Claim 21, Varma-Park disclose:
The method of claim 18, set forth above, further comprising: 
Varma discloses:
receiving, from the orchestration layer, updated metadata ([0381-0415] adaptive input criterion for each application provided for testing and evaluation, e.g. application type, hardware type, operating system types … build an application profile, e.g. application type, hardware type, service type, content streaming and type, and passed through a learning algorithm trained with data from previous applications under test to generate a more accurate model … training data becomes more robust as it learns from applications that have been tested … developers to provide application service class parameter values … to auto-generate a testcase profile using a supervised learning algorithm (i.e. based on new input describing the system, e.g. metadata, data about the system, generate new testcases, such as built upon previous tests (i.e. updated metadata));
determining, by the computing system and in response to receiving the updated metadata, updated active testing configuration using the declarative testing descriptor and the updated metadata ([0381-0415] as set forth above, e.g. generate models to auto-generate a testcase, such as from adaptive input criterion and historical data, e.g. data that characterizes an application … application profile, Network Slice Type parameter, and other various parameters to find an optimized test bed via test lab orchestrator); and
Varma does not explicitly disclose:
wherein updated metadata indicating a change to a cluster associated with the plurality of virtualized services; and 
automatically updating, by the computing system, placement of the test agent according to the updated active testing configuration.  
However, Dhamdhere discloses:
wherein updated metadata indicating a change to a cluster associated with the plurality of virtualized services ([col. 5, ls. 21-59] to test a new application feature with production data, a snapshot may be taken of a stateful application running in production and the snapshot object used to deploy a new application instance [col. 8-10 and TABLEs 1-2] specify the location of the cluster where the application is running or to be deployed cluster: … name: … namespace: …);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Dhamdhere to have incorporated specifying a name for the service within a namespace of a cluster managed by the orchestration layer in the metadata. One of ordinary skill in the art would have been motivated to do so to take a snapshot of a stateful application running in production used to deploy a new application instance, such as to run reporting or analytics workloads (Dhamdhere, [col. 5, ls. 21-59]).
Varma-Dhamdhere do not explicitly disclose:
automatically updating, by the computing system, placement of the test agent according to the updated active testing configuration.
However, Park discloses:
updating, by the computing system, placement of the test agent according to the updated active testing configuration  ([0173] active monitoring is a method in which a measurement device produces a specific packet called a “test packet” and transmits the same to a measurement target [0176] e.g. vSA 144, as a virtual machine (VM), for producing a test packet for each network slice [0177] operator selects a vSA for performing the active monitoring scheme (i.e. selecting, e.g. placement of vSA for performing the scheme, such as which slice, etc., and updated, wherein which vSA is selected by an operator) [0188] a vSA included in each network slice may produce a test packet (i.e. vSA placed upon each network slice so as to perform active monitoring) [0189] e.g. vSA of a first network slice, vSA of a second network slice, vSA of a third network slice, see also [FIG. 3] Service Assurance VM in server 350, [FIG. 16] VSA in 5G slice, 3.5GHz, LTE slice, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere in view of Park to have deployed a test agent so as to send simulated traffic and active test packets, and updated the placement according to an updated testing configuration. One of ordinary skill in the art would have been motivated to do so to select an included virtualized service assurance (vSA) for performing the active monitoring scheme (Park, [0177]). Although Park does not explicitly denote automatically updating placement of the test agent, Varma’s automatic generation of testcases/testbeds with differing criteria to run various tests are auto generated, and substituting Dhamdhere and Park in view of Varma would have denoted automatically generated/modified/updated test cases for testing a network.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Dhamdhere-Park in view of Seenappa et al. (US-10880173-B2) hereinafter Seenappa.
Regarding claim 6, Varma-Dhamdhere-Park disclose: 
The computing system of claim 1, set forth above, 
Varma-Dhamdhere-Park do not explicitly disclose: 
wherein the first and second virtualized services comprise containerized services.  
However, Seenappa discloses:
wherein the first and second virtualized services comprise containerized services ([col. 6, ls. 11-21] information related to the network function is provided to the test automation engine (i.e. virtualized service comprising containerized services) see further [col. 1, ls. 19-29] network virtual instances comprise several different component virtual machines/containers, which forms a virtual network function, in which vendor network function code is decomposed/cloud native and runs on separate containers/pods).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere-Park in view of Seenappa to have the first and second virtualized services comprised containerized services. One of ordinary skill in the art would have been motivated to do so to provide information related to the network function to the test automation engine where a virtual network function is formed by different component virtual machines/containers (Seenappa, [col. 6, ls. 11-21] [col. 1, ls. 19-29]).
Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Dhamdhere-Park in view of Chatterjee et al. (US-20210297318-A1) hereinafter Chatterjee.
Regarding claim 7, Varma-Dhamdhere-Park disclose: 
The computing system of claim 1, set forth above,
Varma-Dhamdhere-Park do not explicitly disclose: 
wherein the orchestration layer comprises a Kubernetes orchestrator.  
However, Chatterjee discloses:
wherein the orchestration layer comprises a Kubernetes orchestrator ([0113] virtual machine can be part of cluster that is organized/described with help of Kubernetes orchestration software so the actual emulation environment can be ephemeral and depend on how the container cluster is organized).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere-Park in view of Chatterjee to have the orchestration layer comprise a Kubernetes orchestrator. One of ordinary skill in the art would have been motivated to do so to organize/describe a cluster comprising virtual machines so that the emulation environment can be ephemeral (Chatterjee, [0113]). 
Regarding claim 11, Varma-Dhamdhere-Park disclose: 
The method of claim 10, set forth above, 
Varma does not explicitly disclose:
wherein the test agent comprises a virtual test agent, the method further comprising deploying, based on the active testing configuration, the virtual test agent within the cluster.  
However, Park discloses:
wherein the test agent comprises a virtual test agent ([0176] e.g. vSA (i.e. virtualized service assurance, see [0177]) 144, as a virtual machine (VM), for producing a test packet for each network slice), 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Park to have deployed a test agent so as to send simulated traffic and active test packets. One of ordinary skill in the art would have been motivated to do so to select an included virtualized service assurance (vSA) for performing the active monitoring scheme (Park, [0177]).
Varma-Park do not explicitly disclose:
the method further comprising deploying, based on the active testing configuration, the virtual test agent within the cluster.
However, Chatterjee discloses:
the method further comprising deploying, based on the active testing configuration, the virtual test agent within the cluster ([0113] nodes that are emulated are provided within the boundaries of these containers (e.g. container cluster) and exist only for the duration of a test case).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Park in view of Chatterjee to have deployed virtual Test Agents within a cluster. One of ordinary skill in the art would have been motivated to do so to have nodes emulated provided within the boundaries of these containers and exist for only the duration of a test case (Chatterjee, [0113]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Dhamdhere-Park in view of Kita (WO-2022074435-A1).
Regarding claim 12, Varma-Dhamdhere-Park disclose: 
The method of claim 10, set forth above, 
Varma does not explicitly disclose:
wherein the test agent comprises a virtual test agent, the method further comprising deploying, based on the active testing configuration, the virtual test agent as a sidecar.   
However, Park discloses:
wherein the test agent comprises a virtual test agent ([0176] e.g. vSA (i.e. virtualized service assurance, see [0177]) 144, as a virtual machine (VM), for producing a test packet for each network slice), 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Park to have deployed a test agent so as to send simulated traffic and active test packets. One of ordinary skill in the art would have been motivated to do so to select an included virtualized service assurance (vSA) for performing the active monitoring scheme (Park, [0177]).
Varma-Park do not explicitly disclose:
the method further comprising deploying, based on the active testing configuration, the virtual test agent as a sidecar.
However, Kita discloses:
the method further comprising deploying, based on the active testing configuration, the virtual test agent as a sidecar. ([0201 in original; pg. 8-9 in translation] monitoring management unit 74 may deploy a sidecar that outputs the value of the metric of the monitoring target).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Park in view of Kita to have deployed a virtual test agent as a sidecar. One of ordinary skill in the art would have been motivated to do so to output the value of the metric of the monitoring target (Kita, [0201]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Dhamdhere-Park in view of Chu (US-10015098-B2).
Regarding claim 15, Varma-Dhamdhere-Park disclose: 
The method of claim 10, set forth above, further comprising 
Varma-Dhamdhere-Park do not explicitly disclose: 
deploying, based on the active testing configuration, the test agent outside the cluster and using the test agent for testing outbound services.  
However, Chu discloses:
deploying, based on the active testing configuration, the test agent outside the cluster and using the test agent for testing outbound services ([col. 11, ls. 56-64] engine, outside of the data path, sends via a message bus a probe to the network node, while members of the cluster exchange status in response to probes via the messaging bus).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere-Park in view of Chu to have deployed a test agent outside a cluster for testing outbound services. One of ordinary skill in the art would have been motivated to provide to the cluster an out-of-band control plane for path management (Chu, [col. 11, ls. 56-64]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Dhamdhere-Park in view of Ramanathan et al. (US-20210153044-A1) hereinafter Ramanathan.
Regarding claim 16, Varma-Dhamdhere-Park disclose: 
The method of claim 10, set forth above, further comprising 
Varma-Dhamdhere-Park do not explicitly disclose:
triggering healing operations in a network based on determining service level violations exist.  
However, Ramanathan discloses:
triggering healing operations in a network based on determining service level violations exist ([0042] provide automated healing information to 5GNS, such as particular TME fixes for issues of high latency for UE devices).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere-Park in view of Ramanathan to have triggered healing operations in a network based on determining service level violations exist. One of ordinary skill in the art would have been motivated to do so to provide automated healing information to 5GNS (Ramanathan, [0042]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Dhamdhere-Park in view of Feng et al. (CN-111181801-A) hereinafter Feng.
Regarding Claim 22, Varma-Dhamdhere-Park disclose: 
The method of claim 21, set forth above, further comprising: 
Varma discloses:
providing labels in a custom resource that defines inputs of a test agent or a monitor ([245-0277] target KPI, type of KPI, complementary measurements, secondary KPIs, pre-conditions, monitoring time, iterations required, monitoring frequency, measurement units (minx, max), etc., wherein inputs must be received to denote the results wanted in a test case, e.g. the time to monitor the test case, the frequency to monitor, how many times to iterate, the units to measure in, min/max values, KPI targets, types, etc. such as to define monitoring criteria, and further, reporting criteria, e.g. results reporting/processing/visualization/etc.), 
wherein the labels are defined as objects within the metadata ([0381-0415] adaptive input criterion for each application provided for testing and evaluation, e.g. application type, hardware type, operating system types … build an application profile, e.g. application type, hardware type, service type, content streaming and type, and passed through a learning algorithm trained with data from previous applications under test to generate a more accurate model … training data becomes more robust as it learns from applications that have been tested … developers to provide application service class parameter values … to auto-generate a testcase profile using a supervised learning algorithm (i.e. based on new input describing the system, e.g. metadata, data about the system, generate new testcases, such as built upon previous tests (i.e. updated metadata)), and 
Varma does not explicitly disclose:
wherein determining updated active testing configuration comprises dynamically matching the test agent to one of the plurality of virtualized services by matching the labels against objects within the cluster.
However, Feng discloses:
wherein determining updated active testing configuration comprises dynamically matching the test agent to one of the plurality of virtualized services by matching the labels against objects within the cluster ([pg. 3] … necessary to re-compiling test case, for example, when network traffic topology of physical topology of the nodes in the cluster is changed … to this end, the invention provides, it can pre-node configuration in the test management test plan files and cluster information file, the test plan file at least comprises network traffic topology and the test parameter … according to the test parameters and test flow topology, generating test instruction corresponding to each node in the cluster to be detected … automatically generating test traffic topology of the cluster so as to generate test instruction of each node, and triggering each node executes the test instruction to the to-be-detected cluster in simulating the real network environment [pg. 4] configure a test plan file and cluster information file … analyzes the received, obtaining network traffic topology, test parameters, the physical topology of the server cluster and other information … determining the test flow topology of the cluster (i.e. determine test flow topology from received network traffic topology and cluster information, e.g. to generate instructions for nodes such as to execute simulated traffic (i.e. test traffic), wherein generating instructions denotes matching, e.g. test case is appropriate for a cluster so as to execute a simulation) from a node in the cluster (i.e. if cluster changes, parameters, e.g. labels, with the objects within the cluster, e.g. so as to test the cluster), one-to-one traffic, many-to-one, one-to-many, mode, mesh, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere-Park in view of Feng to have determined updated active testing configuration by dynamically matching the test agent to one of plurality of virtualized services by matching labels against objects within the cluster. One of ordinary skill in the art would have been motivated to do so to pre-node configuration and automatically generating test traffic topology of the cluster so as to generate test instructions of each node to obtain the node cluster performance test result under the network environment (Feng, [pg. 3]).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boldman et al. (US-7159021-B2) SYSTEM AND METHOD FOR TESTING PEER-TO-PEER NETWORK APPLICATIONS;
Chawla et al. (US-20100082316-A1) VIRTUALIZZED POLICY TESTER;
Tulasi et al. (US-8248958-B1) REMOTE VALIDATION OF NETWORK DEVICE CONFIGURATION USING A DEVICE MANAGEMENT PROTOCOL FOR REMOTE PACKET INJECTION;
Aldrin (US-9917745-B2) VALIDATION OF CHAINED NETWORK SERVICES;
Constantinescu et al. (US-20180167285-A1) DEPLOYING A NETWORKING TEST TOOL IN A CLOUD COMPUTING SYSTEM;
Rodrigues et al. (US-20180241627-A1) CONTAINERIZZEZD SOFTWARE ARCHITECTURE FOR CONFIGURATION MANAGEMENT ON NETWORK DEVICES;
Lotfi (US-9882784-B1) HOLISTIC VALIDATION OF A NETWORK VIA NATIVE COMMUNICATIONS ACROSS A MIRRORED EMULATION OF THE NETWORK;
Menon (US-10841196-B2) KEY PERFORMANCE INDICATORS (KPI) FOR TRACKING AND CORRECTING PROBLEMS FOR A NETWORK-UNDER-TEST;
Shinde et al. (US-20200133688-A1) AUTOMATED MECHANISMS FOR ENSURING CORRECTNESS OF EVOLVING DATACENTER CONFIGURATIONS;
Malhotra et al. (US-20210226849-A1) LIVE NETWORK SANDBOXING ON A CENTRALIZED MANAGEMENT SYSTEM;
Aithal et al. (US-9444717-B1) TEST GENERATION SERVICE;
Viswanathan et al. (US-10187287-B2) ESTIMATING EFFORT REQUIRED FOR TESTING WEB SERVICES DEPLOYED IN AN ENTERPRISE SYSTEM;
Epperlein et al. (US-10983897-B2) TESTING EMBEDDED SYSTEMS AND APPLICATION USING HARDWARE-IN-THE-LOOP AS A SERVICE (HILAAS);
Willson et al. (US-10735300-B1) DISCOVERY AND TESTING OF PROGRAM DEPENDENCIES IN COMPUTER NETWORKS;
Prasad et al. (US-11128556-B2) DEPLOYING, TESTING, MONITORING, SCALING, AND HEALING VIRTUAL NETWORK FUNCTIONS IN A SOFTWARE-DEFINED NETWORK;
Nahata et al. (US-11012343-B2) SYSTEMS AND METHODS FOR AUTOMATICALLY PACKAGING AND DEPLOYING VIRTUAL NETWORK FUNCTIONS BASED ON NETWORK INTERFACE DEPENDENCIES AND COMPATIBILITIES;
Emani et al. (US-20220095122-A1) SIMULATING OPERATION OF A 5G WIRELESS TELECOMMUNICATION NETWORK.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453         

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                                                                                  
12/9/22